Case 4:19-cv-00894-ALM-CAN Document 74 Filed 08/13/20 Page 1 of 1 PageID #: 300




                              United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   CRAIG CUNNINGHAM                                 §
                                                    §   Civil Action No. 4:19-CV-894
   v.                                               §   (Judge Mazzant/Judge Nowak)
                                                    §
   UPWELL HEALTH, LLC, ET AL.                       §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On July 21, 2020, the report of the Magistrate Judge (Dkt. #69) was entered containing proposed

  findings of fact and recommendations that Defendants Patrick Grosso and Alison Conrad

  Wistner’s Motion to Dismiss (Dkt. #46) be granted and Plaintiff Craig Cunningham’s claims

  against Defendants Patrick Grosso and Alison Conrad Wistner be dismissed without prejudice.

  Plaintiff acknowledged receipt of the report on July 27, 2020 (Dkt. #71).

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.

         It is therefore ORDERED that Defendants Patrick Grosso and Alison Conrad Wistner’s
. Motion to Dismiss (Dkt. #46) is GRANTED, and Plaintiff Craig Cunningham’s claims against

  Defendants Patrick Grosso and Alison Conrad Wistner are DISMISSED WITHOUT

  PREJUDICE.

         IT IS SO ORDERED.
          SIGNED this 13th day of August, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
